     Case 1:21-cv-00178-DAD-HBK Document 16 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICHOLAS KENNETH TRAMMELL,                        Case No. 1:21-cv-00178-NONE-HBK
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING
13            v.                                        PETITION FOR WRIT OF HABEAS
                                                        CORPUS, DECLINING TO ISSUE
14    CITY OF SAN FRANCISCO,                            CERTIFICATE OF APPEALABILITY, AND
                                                        DIRECTING CLERK OF COURT TO
15                       Respondent.                    ASSIGN A DISTRICT JUDGE FOR
                                                        PURPOSE OF CLOSING CASE AND TO
16                                                      CLOSE THE CASE
17                                                      (Doc. No. 12)
18

19           Petitioner Nicholas Kenneth Trammell is a state prisoner proceeding in propria persona

20   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Pursuant to 28 U.S.C. §

21   636(b)(1)(B) and Local Rule 302, the instant federal habeas petition was referred to a United

22   States Magistrate Judge.

23           On March 4, 2021, the assigned magistrate judge issued findings and recommendations

24   recommending that the petition be dismissed “because it raises claims relating to petitioner’s

25   conditions of his confinement, not the fact or duration of his confinement, and is duplicative of

26   his earlier-filed case.” (Doc. No. 12 at 3.) To date, no objections have been filed to those

27   findings and recommendations, and the time to do so has passed.

28   /////
                                                       1
     Case 1:21-cv-00178-DAD-HBK Document 16 Filed 04/15/21 Page 2 of 2


 1           The undersigned has conducted a de novo review of this case pursuant to 28 U.S.C.

 2   § 636(b)(1)(B) and Local Rule 304. Based upon that review, the undersigned finds the pending

 3   findings and recommendations to be supported by the record and proper analysis. Accordingly,

 4   the findings and recommendations will be adopted in full.

 5           The court must now turn to whether a certificate of appealability should be issued. A

 6   petitioner seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s

 7   denial of his petition, and an appeal is only allowed in certain circumstances. Miller-El v.

 8   Cockrell, 537 U.S. 322, 335–36 (2003); 28 U.S.C. § 2253. Courts should issue a certificate of

 9   appealability only if “reasonable jurists could debate whether (or, for that matter, agree that) the

10   petition should have been resolved in a different manner or that the issues presented were

11   ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

12   (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). In the present case, the court

13   finds that reasonable jurists would not find the court’s determination that the petition should be

14   dismissed debatable or wrong, or that petitioner should be allowed to proceed further. Therefore,

15   the court declines to issue a certificate of appealability.

16       Accordingly, the court orders as follows:

17       1. The findings and recommendations issued on March 4, 2021 (Doc. No. 12) are adopted in

18           full;

19       2. The petition for writ of habeas corpus (Doc. No. 1) is denied;

20       3. The court declines to issue a certificate of appealability; and
21       4. The Clerk of Court is directed to assign a district judge to this case for the purpose of

22           closing the case and then to close this case.

23   IT IS SO ORDERED.
24
         Dated:      April 15, 2021
25                                                        UNITED STATES DISTRICT JUDGE

26
27

28
                                                          2
